Citation Nr: 0115371	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  96-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for a subarachnoid cyst.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active service from November 1981 to March 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which, inter alia, granted service 
connection and assigned a noncompensable disability 
evaluation for a subarachnoid cyst.  In July 1997, the Board 
remanded the veteran's case for further development on a 
number of issues.  In April 1999, the Board denied his claims 
for increased ratings for a neurologic disorder of the left 
posterior tibial nerve, a surgical scar of the left ankle, a 
low back disorder, and tinea pedis.  At that time, the Board 
remanded the claim for a compensable rating for a 
subarachnoid cyst to the RO for additional development. 

In a statement received in December 1999, the veteran said he 
had gone through numerous jobs due to his medical 
disabilities, and described his "inability to excel in a 
positive career" since his discharge from service due to 
physical limitations and minimal education.  While the 
specific import of these statements is not clear, the veteran 
may be indicating an intention to raise a claim for a total 
rating based upon individual unemployability due to service-
connected disability (TDIU).  The RO has not yet developed or 
adjudicated a TDIU claim.  This issue will, therefore, be 
referred to the RO for appropriate action.  See Colayong v. 
West, 12 Vet. App. 524 (1999) (schedular rating claims are 
not inextricably intertwined with TDIU claims); see also 
Norris v. West, 12 Vet. App. 413 (1999) (if the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. 
§ 4.16 and there is evidence of service-connected 
unemployability, the record raises a claim for TDIU.


FINDING OF FACT

The veteran's service-connected subarachnoid cyst is not 
shown to have been productive of ascertainable residuals, at 
any time since the date of the initial claim.

CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for a 
subarachnoid cyst have not been met at any time since the 
filing of the claim for service connection.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 
Diagnostic Code 8022 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased (compensable) rating 
for a subarachnoid cyst.  Before addressing this issue, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Public Law No. 106-175 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A,
5106-7), that substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280, No. 99-1788 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence  See 
VCAA § 3(a) (to be codified at 38 U.S.C. §§ 5103-5103A)).  
After receiving an application for benefits, VA is required 
to notify the claimant and the claimant's representative of 
any information, and any medical or lay evidence not already 
submitted, that is necessary to substantiate the claim.  VA 
must include in this notice an indication of which 
information and evidence must be provided by the claimant and 
which will be obtained by VA.  If VA is unable to obtain 
information, it must notify the claimant as to which records 
have not been secured, explain the efforts made to obtain 
those records, and describe any further action that VA will 
take.  If the records are Federal department or agency 
records, VA must continue its efforts unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for a 
subarachnoid cyst, the Board has reviewed the claim in light 
of the VCAA, and concludes that the RO did not fully comply 
with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran and his 
representative were not explicitly advised at the time the 
claim was received of any additional evidence required for it 
to be substantiated, and the RO did not identify which 
evidence would be obtained by VA and which was the claimant's 
responsibility.  However, a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the statement of the case and supplemental 
statements of the case issued by the RO clarified what 
evidence would be required to establish an increased rating.  
The veteran and his representative responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) the RO's earlier (pre-VCAA) 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92, para. 16, 57 Fed. Reg. 49,747 
(1992).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (to be codified at 38 U.S.C. 
5103A(d)).  The VA compensation examinations that are 
described below satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for a 
compensable evaluation for a subarachnoid cyst.  

Thus, we find the record before us is complete, and to remand 
for the RO to review the record in accordance with the VCAA 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  The United States 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

Factual Basis

According to a December 1993 service medical record, the 
veteran gave a 21/2-week history of headaches.  He said three 
of his brothers had suffered cranial tumors.  Examination 
findings were negative and the assessment was headaches of 
unknown etiology.  According to a neurologic consultation 
report, the veteran described his headaches as dull, 
throbbing, occipital aches that waxed and waned and ranged in 
intensity from 1 out of 10 to 7 out of 10.  The neurologist 
assessed new onset of chronic occipital headaches of 
uncertain etiology.  However, it was further noted that, with 
a family history of "tumor" and a personal history of 
hemangioma, there had to be concern regarding the possibility 
of an intracranial mass lesion, such as an arteriovenous 
malformation.  The examiner also assessed benign tumor.  An 
examination later in December 1993 included a computerized 
tomography (CT) scan of the veteran's head that showed a 
subarachnoid-"appearing" cyst with scalloping of the skull 
in the right posterior fossa.  The impression included 
(1) occipital headaches, improving, consider the potential 
for cervical spine pathology, and (2) subarachnoid cyst, 
stable and asymptomatic.  An October 1994 Medical Board 
report diagnosed posterior tibial nerve dysesthesia of the 
left ankle and foot.  There were no findings referable to a 
subarachnoid cyst.

The veteran underwent VA examination in April 1995 and said 
that, after a 1994 CT scan, he had been told that he had a 
benign tumor at the back of his head.  The diagnoses referred 
to a reported benign intracranial tumor and the need for a 
repeat CT scan.  A May 1995 CT report showed no intracranial 
masses or subdural collections, but noted an incidental 
prominence of the subarachnoid space posterior to the 
cerebellum that could represent a small subarachnoid cyst.  
There was no evidence of a neoplasm and the impression was an 
essentially negative scan of the head.  In an apparent 
reference to the May scan, the VA examiner annotated his 
report of the April 1995 examination with a notation that a 
CT scan was normal.  

In June 1995, the RO granted service connection for a 
subarachnoid cyst, and assigned a noncompensable disability 
evaluation effective from March 1995, the date of receipt of 
the veteran's original claim for benefits.

In a statement received in April 1996, the veteran contended 
that an increased rating was warranted for his subarachnoid 
cyst due to headaches that he believed were caused by the 
growth, and to tenderness in the growth area.

Pursuant the Board's July 1997 Remand, the veteran underwent 
VA brain and spinal cord examination in November 1997.  
Neurological examination was essentially normal.  A November 
1997 VA spinal examination revealed no lower extremity or 
back weakness or fatigue.  In a February 1998 note, the VA 
neurologist who performed the November 1997 brain and spinal 
cord examination said that he did not obtain a history of 
subarachnoid cyst in the head in the recent examination work-
up, and that the other examining neurologist also did not 
elicit such a history.  The VA neurologist said he reviewed 
medical records dating to 1989 and found no satisfactory 
discussion of subarachnoid cyst.  Further study was 
recommended.  

In a May 1998 memorandum, the VA neurologist who had examined 
the veteran in November 1997 and prepared the February 1998 
note stated that he found no reason to suspect a subarachnoid 
cyst when the veteran was examined in November 1997.  The 
specialist noted that the veteran's skull films showed a 
scalloping in the right posterior fossa and a small 
enlargement of the cisterna magna, but no mass effect or 
shift.  The doctor described the cyst as a structural, rather 
than organic, disease.  In the neurologist's opinion, the 
subarachnoid cyst could be the cause of the veteran's 
headaches.  The physician further opined that the veteran's 
complaints were not as likely to be coming from the 
subarachnoid cyst as from some other, extracranial cause, and 
noted that there are "thousands and thousands" of headaches 
which occur in otherwise normal people from extracranial 
causes.  

In a statement received in December 1999, the veteran said he 
had not sought any medical attention for his subarachnoid 
cyst, and the headaches it caused were intermittent.

Pursuant to the Board's April 1999 Remand, in August 2000, 
the VA neurologist who examined him in November 1997 
reexamined the veteran.  According to this examination 
report, the December 1993 service records described left 
occipital pain and a cyst in the right posterior fossa, with 
enlargement of the posterior fossa of the cisterna magna.  At 
the time of the current examination, the veteran said his 
chief problem was his left ankle.  He also had right 
auricular and posterior headaches that began in 1993-1994, 
when was told he had a subarachnoid cyst.  There had been no 
change for over three to five years.  His headaches occurred 
approximately once a month for about 12 hours, for which he 
took a hot shower or Tylenol.  Physical examination findings 
revealed that the veteran was cooperative and alert, and 
easily did simple arithmetic.  His gaits were normal, 
although he tended to keep his left heel off the floor.  
Pupils, discs, rotations, and fields were normal.  Movements 
of the face, tongue, and palate were symmetric and active.  
There were no bruits in the neck or over the orbits or scalp.  
Reflexes were all symmetric and active, Babinski signs were 
absent, and superficial sensation, traced figures, and 
vibration in four extremities were normal.  The examiner's 
pertinent diagnosis was headaches, approximately once a month 
for seven years, not likely to be a result of subarachnoid 
posterior fossa cysts that also occurred in other family 
members.

In a January 2001 rating decision, the RO granted service 
connection for chronic headaches, as a disability separate 
from the subarachnoid cyst, and assigned a separate 
noncompensable disability evaluation.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes. In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (2000).  

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 (2000) preclude the assignment of separate ratings for 
the same manifestations of a disability under different 
diagnoses.  However, impairment associated with a veteran's 
service- connected disability may be rated separately unless 
it constitutes the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions.  See Esteban v. 
Brown, 6 Vet. App. 259 (1995).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based upon the facts 
found, i.e., "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service-connected subarachnoid cyst is 
currently evaluated as noncompensable (i.e., zero percent 
disabling) under Diagnostic Code (DC) 8022.  See 38 C.F.R. 
§ 4.124a, DC 8022.  Under that code section, the minimum 
rating for a benign growth is 60 percent.  Id.  The minimum 
rating for residuals of a benign growth is 10 percent.  Id. 

The most recent VA examination findings, in 2000, did not 
describe any ascertainable residuals attributable to the 
veteran's service-connected subarachnoid cyst to warrant a 
compensable disability rating.  Although the veteran 
maintained that he had headaches due to the cyst, in August 
2000, the VA neurologist said that the veteran's headaches 
were not likely to be a result of the subarachnoid posterior 
fossa cyst.  In January 2001, the RO granted service 
connection for headaches and assigned a separate 
noncompensable disability rating, under DC 8199-8100, for 
chronic headaches.  Thus, a compensable rating for headaches 
as a residual of the subarachnoid cyst under Diagnostic Code 
8022 is precluded.  See 38 C.F.R. § 4.14; see also Esteban v. 
Brown, supra.

Further, although the veteran has variously reported 
tenderness associated with his subarachnoid cyst, the recent 
VA examination reports, in 1997 and 2000, are entirely 
negative for any complaints of tenderness in the area.  In 
fact, in 2000, the veteran complained only of left ankle pain 
and headaches.  His left ankle pain was associated with a 
service-connected hemangioma, and the headaches were not 
found to be related to the subarachnoid cyst.  Thus, the 
Board concludes that, at the current time, there are simply 
no ascertainable residuals associated with the veteran's 
service-connected subarachnoid cyst and an increased 
(compensable) rating is not warranted.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.124a, DC 8022.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
subarachnoid cyst, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under this decision.


ORDER

An original compensable rating for a subarachnoid cyst is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

